 

 

‘Case 1:17-cr-00248-VSB Document 307 File GSIRSSONPage 1 of 4

 
 

 

 

 

 

| DOCUMENT
| eLECTRONICALLY FILED
UNITED STATES DISTRICT COURT | DOC # 5 fo
SOUTHERN DISTRICT OF NEW YORK DATE FILED: I 25 ]
Wo bees x _ =
UNITED STATES OF AMERICA
ot PRELIMINARY ORDER OF
“Vee FORFEITURE/
: MONEY JUDGMENT
MICHAEL MENDLOWITZ,
a/k/a “Moshe Mendlowitz,” : S2 17 Cr. 248 (VSB)
Defendant.
se eee ew Eee eee ee ee ee eB le Ee ee - x

WHEREAS, on or about March 27, 2019, MICHAEL MENDLOWITZ, a/k/a
“Moshe Mendlowitz,” (the “defendant”), was charged in a three-count, superseding indictment,
S2 17 Cr. 248 (VSB) (the “Indictment”), with conspiracy to commit wire fraud, in violation of
Title 18, United States Code, Section 1349 (Count One); wire fraud, in violation of Title 18,
United States Code, Sections 1343 and 2 (Count Two); and aggravated identity theft, in violation
of Title 18, United States Code, Sections 1028A and 2 (Count Three);

WHEREAS, the Indictment included a forfeiture allegation as to Counts One,
Two, and Three, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Sections 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property,
teal and personal, that constitutes or is derived from proceeds traceable to the commission of the
offenses charged in Counts One and Two of the Indictment, including but not limited to a sum of
money in United States currency representing the amounts of proceeds traceable to the
commission of the offenses that the defendant personally obtained;

WHEREAS, on or about May 23, 2019 the defendant was convicted following a

jury trial of Counts One and Two of the Indictment;

 
Case 1:17-cr-00248-VSB Document 307 Filed 06/25/21 Page 2 of 4

WHEREAS, the Government asserts that $617,115.79 in United States currency
represents the amount of proceeds traceable to the commission of the offenses charged in Counts
One and Two of the Indictment;

WHEREAS, the Government secks the entry of a money judgment in the amount
of $617,115.79 in United States currency representing the amount of proceeds traceable to the
offenses alleged in Counts One and Two of the Indictment that the defendant personally
obtained; and

WHEREAS, as a result of the acts and/or omissions of the defendant, the
proceeds traceable to the offense charged in Counts One and Two of the Indictment that the
defendant personally obtained cannot be located upon the exercise of due diligence;

NOW, THEREFORE, IT IS ORDERED ADJUDGED AND DECREED THAT:

1, As a result of the offenses charged in Counts One and Two of the Indictment, of
which a jury found the defendant guilty after trial, a money judgment in the amount of
$617,115.79 in United States currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offense charged in Counts One and Two of the Indictment that the
defendant obtained, shall be entered against the defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, upon
entry of this Preliminary Order of Forfeiture/Money Judgment, this Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, MICHAEL MENDLOWITZ, and shall
be deemed part of the sentence of the defendant, and shali be included in the judgment of

conviction therewith.

 

 
Case 1:17-cr-00248-VSB Document 307 Filed 06/25/21 Page 3 of 4

3. All payments on the outstanding Money Judgment shall be made by postal money
order, bank or certified check, made payable, in this instance to the “United States Marshals
Service,” and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments on the
Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title to
such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States is
authorized to seek forfeiture of substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Preliminary Order of
Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure,

 
Case 1:17-cr-00248-VSB Document 307 Filed 06/25/21 Page 4 of 4

8. The Clerk of the Court shall forward three certified copies of this Preliminary
Order of Forfeiture/‘Money Judgment to Assistant United States Attorney Alexander J. Wilson,
Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United States

Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 

SO ORDERED:

i fhefk Pryol
A}. JOR CE AEN
THE HONORABLE VERNON S, BRODERICK DATE

UNITED STATES DISTRICT JUDGE

 
